DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Preliminary amendment filed on 8/23/2021.
Claims 21-40 are pending. Claims 21, 28, and 35 are independent



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aly Assal et al. (US7,853,881) in view of Prager et al. (US2011/0145246).

In regards to claim 21, Aly Assal et al. substantially discloses a system for providing a collection of people, content and tools associated with different projects and outcomes within an organization, the system comprising: 
a database system implemented using a server system (Aly Assal et al. col2 ln31-61, the database system configurable to cause: 
responsive to identifying a user associated with a client as an external user with respect to a first organization, permitting the client to access a shared stream of the first organization without requiring from the user a user account with the first organization (Aly Assal et al. col13 ln29-47, allows guest account to access shared content); 
configuring a presentation of the shared stream according to the identification of the user as the external user, the shared stream being one of a plurality of streams of the collection of people, content and tools (Aly Assal et al. fig. 6 col8 ln47-65, configures presentation of shared stream (interactor zone); 
displaying the presentation of the shared stream as a resource in a navigation pane at the client, the resource being selectable to cause display of the shared stream without navigating away from a user account of the user with a second organization (Aly Assal et al. col13 ln29-47, display option to enable interactor client with navigating away from current page); 
obtaining a first client request to organize a conversation of the shared stream by one or more of: a topic, a project or a discipline (Aly Assal et al col10 ln36-63, request to organize content based on topic (interest)); 
organizing the conversation according to the first client request (Aly Assal et al col10 ln36-63, organizes content based on request); 
obtaining a second client request to share a file in the shared stream (Aly Assal et al. col17 ln66 to col18 ln26, receives request to share content in shared stream); 
sharing the file in the shared stream according to the second client request (Aly Assal et al. col18 ln50-59, shares file in stream); 
obtaining a client message about the file (Aly Assal col11 ln35-59, receives message from users about interaction); and 
associating the client message with the file, the associating of the client message with the file enabling the client message to be displayable in the conversation (Aly Assal col12 ln44-54, stores chat with associated interaction).  
Aly Assal et al. does not explicitly disclose responsive to sharing the file in the shared stream, storing the file in a folder on a storage medium, the folder being a part of the collection of people, content and tools.
However Prager et al. substantially discloses responsive to sharing the file in the shared stream, storing the file in a folder on a storage medium, the folder being a part of the collection of people, content and tools (Prager et al. para[0033], stores file in folder associated with selected group of users).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the shared social networks of Aly Assal et al. with the permission system of Prager et al. in order to insure only the necessary users have access to the documents (Prager et al. para[0013]).

In regards to claim 22, Aly Assal et al. as modified by Prager et al. substantially discloses the system of claim 21, wherein the shared stream is associated with a first tenant of a plurality of tenants of the database system, the database system further configurable to cause: 
displaying, at the client, a list of shared streams from the plurality of tenants (Aly Assal col12 ln17-28).  

In regards to claim 23, Aly Assal et al. as modified by Prager et al. substantially discloses the system of claim 22, the database system further configurable to cause: 
processing a third client request to move to a shared stream associated with a second tenant of the plurality of tenants (Aly Assal col18 ln25-36).  

In regards to claim 24, Aly Assal et al. as modified by Prager et al. substantially discloses the system of claim 21, the database system further configurable to cause: 
enabling the user and a second user to work on the file together at the same time (Aly Assal col10 ln6-27).  

In regards to claim 25, Aly Assal et al. as modified by Prager et al. substantially discloses the system of claim 21, wherein the stream comprises a channel (Prager et al. para[0067]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the shared social networks of Aly Assal et al. with the permission system of Prager et al. in order to insure only the necessary users have access to the documents (Prager et al. para[0013]).


In regards to claim 26, Aly Assal et al. as modified by Prager et al. substantially discloses the system of claim 21, the database system further configurable to cause: 
determining, based on a first one of a plurality of permission sets stored in a database of the database system, that the user has permission to access content associated with the shared stream (Prager et al. para[0030]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the shared social networks of Aly Assal et al. with the permission system of Prager et al. in order to insure only the necessary users have access to the documents (Prager et al. para[0013]).

In regards to claim 27, Aly Assal et al. as modified by Prager et al. substantially discloses the system of claim 21, wherein the shared stream comprises content determined to be relevant to members of a community based on past behavior of the members of the community (Aly Assal col8 ln56-65).

Claims 28-34 recite substantially similar limitations to claims 21-27. Thus claims 28-34 are rejected along the same rationale as claims 21-27.

Claims 35-40 recite substantially similar limitations to claims 21-26. Thus claims 35-40 are rejected along the same rationale as claims 21-26.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US2016/0104067) teaches serving recommendations to selected audiences of user.
Welinder et al. (US2015/0180980) teaches creating shared virtual spaces for users from different groups.
Shahade (US2014/0173461) teaches creating a message board shared between multiple communities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178